DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy (2017/0042568).
Levy discloses the following claimed limitations:
Claim 1: A dermaplaning device (285a, 300) (Fig. 13a and Abstract) comprising: a longitudinally-extending handle (combination of 221a, 228a and 250a) (Fig. 13a) (note that in [0150] and [0135] the two components 228a and 250a are fixedly mounted forming one piece) having a first end (250a) defining a longitudinally-extending recess (Fig. 13e-f where the part has a recessed portion where the posts 253a, 255a, 257a are located and where the blade attaches to) extending external to the handle (Fig. 13e-f) and along a length of the first end (Fig. 13e-f ) and an opposing second end (221a forms the second end) (Fig. 13a); a blade assembly ([0151] which discloses the blade assembly having parts 249a and 266a) having a top side (side with the apertures that are used to connect to the posts as seen in Fig. 13b-d) engageable with the recess of the handle (Fig. 13f-g) and an opposing bottom side (Fig. 13b-d where it is the opposite end of the apertures for the holes) comprising a blade (249a)  with a cutting edge (67) (Fig. 13a and [0156]); a lighting arrangement (LED 54, 56 with switch 29, LED 154 with switch 129, LED 256 with switch 229) (Fig. 13, [0132, 0144, 0147, 0148]) provided about the first end of the handle to illuminate at least a portion of the blade assembly engaged with the recess (Fig. 13, [0132, 0144, 0147, 0148]); and a safety guard (266a) (Fig. 16-16a and [0138, 0151, 0156]) arranged over the cutting edge of the blade so as to limit a cutting depth of the blade (Fig. 16a and [0156]).
Claim 2: Wherein the lighting arrangement comprises a light source (LED 54, 56, 154, 256) (Fig. 13, [0132, 0144, 0147, 0148]) and a power source (222a as seen in Fig. 13a which is the same as battery 22 in the first embodiment [0136], battery as seen in Fig. 14) in electric communication with the light source (Fig. 14).
Claim 3:  Further comprising a switch (the switch as seen in Fig. 14 as well as 29, 129, 229) in electric communication with the power source (Fig. 14), the switch being arranged to activate the power source and thereby illuminate at least a portion of the blade assembly when actuated (Fig. 5, 10, and 14 and [0132]).
Claim 6: Wherein the second end of the handle defines an internal compartment (inside area of 221a as seen in Fig. 13a) arranged to contain the power source (222a as seen in Fig. 13a which is the same as battery 22 in the first embodiment [0136], battery as seen in Fig. 14).
Claim 7:   Further comprising a motor (234a) ([0148] and Fig. 13, 13a, and 14) in electric communication with the power source (Fig. 13, 13a, and 14) and the blade ([0140]), wherein the motor is configured to cause one or both of vibration and reciprocation of the blade upon actuation of the motor ([0140]).
Claim 8:  Wherein the blade assembly is attachable to and removable from the first end of the handle (Fig. 13a-f, [0035], and [0151-0152])
Claim 9:  Further comprising a cover (224a) arrangeable about the first end of the handle so as to enclose at least the cutting edge of the blade (Fig. 13a). 
Claim 10: Wherein the blade assembly and the handle are engageable by magnets, a press fit, a snap fit, a twist lock, a biased lock, or combinations thereof ([0138], [0154], and [0155]).
Claim 13: Wherein the first end of the handle defining the recess is longitudinally offset from the opposing second end of the handle (Fig. 13a).
Claim 14: Wherein the second end of the handle comprises a gripping region (where user is holding it as seen in Fig. 19) for a user to grip the dermaplaning device during use (Fig. 19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (2017/0042568) in view of Burgin (US Pat. No. 4,542,741).
Claim 4:  
Levy teaches all the limitations discussed above however Levy fail to disclose wherein the blade assembly comprises a translucent material such that light from the light source passes through the translucent material of the blade assembly so as to illuminate at least a portion of the blade assembly and thereby a target area during use of the dermaplaning device.
Burgin teaches wherein the blade assembly comprises a translucent material such that light from the light source passes through the translucent material of the blade assembly so as to illuminate at least a portion of the blade assembly and thereby a target area during use of the dermaplaning device (a molded plastic blade assembly 623 allows light from a light source 642 to be transferred through the assembly 623 and radiated upon the field around the blade; Fig. 7; column 3, lines 45- 58) in order to provide better illumination of the area around the blade (column 3, lines 55-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Levy such that the blade assembly comprises a translucent material to allow light from the light source to pass therethrough to illuminate at least a portion of the blade assembly and thereby a target area during use of the dermaplaning device, as suggested and taught by Burgin, for the purpose of better illuminating the area around the blade without the light being blocked by opaque portions of the blade.
Claim 5:  Levy discloses that the light source is arranged on the first end of the handle and adjacent to the recess (Fig. 1-3, 7-9, and 12-13).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (2017/0042568) in view of Schuft (US Pub. No. 2014/0366387 A1).
Levy discloses all the claimed limitations discussed above, however Levy fail to further disclose an engagement mechanism disposed on the handle, wherein actuation of the engagement mechanism releases the blade assembly including the blade from engagement with the recess of the handle.
Schuft teaches a cutting blade and handle device comprising an engagement mechanism disposed on the handle (an actuating button 42 is disposed on the distal end of the handle; Fig. 10 - paragraph [0044]), wherein the actuation of the engagement mechanism releases the cutting blade 14 from engagement with the recess of the handle (an actuating button 42 allows a user to release the blade 14 from the blade carrier 16 which is part of the handle 12; Fig. 10 - paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade connection in Levy’s device to include an engagement mechanism disposed on the handle wherein actuation of the engagement mechanism releases the blade assembly including the blade from engagement with the recess of the handle, as suggested and taught by Schuft, for the purpose of allowing for the safe and easy release of the blade once it is dull so that a new blade can be attached to the handle.
Claims 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (2017/0042568) in view of Brimmer et al. (US Pat. No. 4,106,620).
Levy discloses all the limitations discussed above, however Levy fail to further disclose a blade dispenser defining a plurality of cavities, each cavity being arranged to retain a blade therein and dispense the blade upon engagement of the top side of the blade with the recess of the dermaplaning device.
Brimmer et al. teach a blade dispenser defining a plurality of cavities (a blade dispenser is made of box 10 and contains a plurality of cavities formed by partitions 22; Fig. 1 - column 3, lines 44-47 & column 4, lines 8-12) and dispense the blade upon engagement of the top side of the blade with the recess of the dermaplaning device (the blade dispenser allows for insertion of a blade handle into the cavity, and thus is capable of dispensing the blade 15 upon engagement of the top side of the blade with a recess of a dermaplaning device; Fig. 1 - column 3, lines 44-47 & column 4, lines 8-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levy’s system to include a blade dispenser defining a plurality of cavities, each cavity being arranged to retain a blade therein and dispense the blade upon engagement of the top side of the blade with the recess of the dermaplaning device, as suggested and taught by Brimmer et al., for the purpose of allowing for the attachment of a new blade to the handle without the user risking cutting themselves on the new blade’s sharp edge.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (2017/0042568) in view of Brimmer et al. (US Pat. No. 4,106,620) and further in view of Burgin (US Pat. No. 4,542,741).

Claim 18:  
Levy in view of Brimmer teaches all the limitations discussed above however Levy in view of Brimmer fail to disclose wherein the blade assembly comprises a translucent material such that light from the light source passes through the translucent material of the blade assembly so as to illuminate at least a portion of the blade assembly and thereby a target area during use of the dermaplaning device.
Burgin teaches wherein the blade assembly comprises a translucent material such that light from the light source passes through the translucent material of the blade assembly so as to illuminate at least a portion of the blade assembly and thereby a target area during use of the dermaplaning device (a molded plastic blade assembly 623 allows light from a light source 642 to be transferred through the assembly 623 and radiated upon the field around the blade; Fig. 7; column 3, lines 45- 58) in order to provide better illumination of the area around the blade (column 3, lines 55-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade assembly of Levy in view of Brimmer such that the blade assembly comprises a translucent material to allow light from the light source to pass therethrough to illuminate at least a portion of the blade assembly and thereby a target area during use of the dermaplaning device, as suggested and taught by Burgin, for the purpose of better illuminating the area around the blade without the light being blocked by opaque portions of the blade.
Claim 19:  Levy discloses that the light source is arranged on the first end of the handle and adjacent to the recess (Fig. 1-3, 7-9, and 12-13).
Response to Arguments
Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive.
Applicant argues that Levy does not disclose a longitudinally-extending handle having a first end defining a longitudinally-extending recess extending externally to the handle along a length of the first end and an opposing second end. 
	The examiner disagrees, as seen in a different embodiment of Levy, Levy does disclose a longitudinally-extending handle (combination of 221a, 228a and 250a) (Fig. 13a) (note that in [0150] and [0135] the two components 228a and 250a are fixedly mounted forming one piece) having a first end (250a) defining a longitudinally-extending recess (Fig. 13e-f where the part has a recessed portion where the posts 253a, 255a, 257a are located and where the blade attaches to) extending external to the handle (Fig. 13e-f) and along a length of the first end (Fig. 13e-f ) and an opposing second end (221a forms the second end) (Fig. 13a). 
It appears to the examiner that the recess of Levy as defined in the rejection, is similar to applicant’s recess as disclosed in the original disclosure and in the response mailed on 7/5/22. 
Furthermore, it seems to the examiner that in the embodiment of Fig. 13a-f, Levy does disclose all the claimed limitations discussed above including the recess of the first end (250a as interpreted by the examiner) which extends longitudinally and externally from the handle first end (Fig. 13e-f); hence Levy meets all the claimed limitations as discussed above. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771